DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending, of which claims 1 and 5 are independent claims.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 for India Application No. 202021027796 filed on June 30, 2020.

Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on 11/01/2021 has been considered by the examiner.

Claim Objections
The following claims are objected to for lack of antecedent support or for redundancies.  The Examiner recommends the following changes:
Claim 1, line 2, insert “to” before “affect”.
Claim 1, line 9, replace “duct” with “conduit”.
Claim 3, line 1, replace “updating” with “the updating of”.
Claim 4, line 1, replace “updating” with “the updating of”.
Claim 8, line 2, insert “and” after “value;”.
Claim 9, line 5, replace “device,;” with “device;”.
Claim 11, line 1, replace “updating” with “the updating of”.
Claim 12, line 1, replace “updating” with “the updating of”.
Claim 19, line 1, replace “updating” with “the updating of”.
Claim 20, line 1, replace “updating” with “the updating of”.
Appropriate correction is respectfully requested.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 3, 4, 9, 10, 11, 12, 17, 18, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Puranen et al. (US Patent Publication No. 2019/0195527 A1) (“Puranen”).  
Regarding independent claim 1, Puranen teaches:
An environmental control system for a building, the system comprising: Puranen: Abstract (“A control system can provide a linear behavior of airflow as a function of damper position of each zone damper in an HVAC system.”)
a control device operable affect a static pressure in a conduit; Puranen: Paragraph [0007] (“…recording a static pressure across the HVAC system when the zone damper is in: (a) a fully open position, (b) an intermediate position between the fully open position and a fully closed position, and (c) the fully closed position.”) Puranen: Paragraph [0022] (“Each supply duct may include a zone damper 102 that may be controlled by a system controller 104 to restrict or allow flow of air into each zone…”) [The damper reads on “a control device”.  The static pressure based on the zone damper position reads on “affect a static pressure in a conduit”.]
a building device operable to affect a flow rate of a fluid through the conduit, Puranen: Paragraph [0022] (“Turning to FIG. 1, an example HVAC system 100 may include an air handler 103 that takes air from return ducts and drives the air into a plurality of supply ducts associated with distinct zones of a building.”) [The air handler reads on “a building device”.]
the building device comprising a drive device that affects operation of the building device; and Puranen: Paragraph [0024] (“The air handler controller 110 may be configured to control a functioning of the air handler 103 in general, and/or a functioning of the different components of the air handler 103, such as, the blower assembly 112 and the temperature control elements 114 (heating and/or cooling coils). The air handler controller 110 may be coupled to a motor 116 of the blower assembly 112 and configured to control the motor 116 based on operational requests received from the system controller 104 and/or the thermostats 108.”) [The air handler controller 110 reads on “a drive device”.]
a controller comprising a processing circuit configured to: Puranen: Paragraph [0022] (“Each supply duct may include a zone damper 102 that may be controlled by a system controller 104 to restrict or allow flow of air into each zone to achieve a desired temperature.”) Puranen: Paragraph [0048] (“The controller 500 includes a processor 510…”)
perform a volumetric control process to generate a control signal for the drive device; Puranen: Paragraph [0007] (“…the present disclosure relates to a method of a control system for obtaining linear behavior of airflow through a zone damper of a zone of an HVAC system with a change in damper positions of the zone damper.”) Puranen: Paragraph [0021] (“…the HVAC system for correcting a nonlinear behavior of airflow as a function of zone damper position of the zone dampers in the HVAC system…”) Puranen: Paragraph [0022] (“In one example embodiment, the zone panel 106 may be a simple input/output device that may be configured to adjust the damper position of the zone damper 102 based on control signals received from the system controller 104.”) Puranen: Paragraph [0027] (“An example operation of the system controller 104 of the HVAC system 100 to linearize the airflow through the zone dampers for the intermediate positions of the zone dampers will be described below in greater detail in association with FIGS. 2-4.”) [The method or the example operation of the system controller reads on “perform a volumetric control process”.]
receive an operating position signal of the control device; Puranen: Paragraph [0022] (“…adjust the damper position of the zone damper 102 based on control signals received from the system controller 104.”) [One of the control signals reads on “operating position signal”.]
determine an estimated static pressure level within the duct using the operating position signal of the control device; Puranen: Paragraph [0005] (“The corrected intermediate position is determined based on the static pressure when the zone damper is in the fully open position, the static pressure when the zone damper is in the at least one intermediate position, and the static pressure when the zone damper is in the fully closed position.”) Puranen: Paragraph [0032] (“…the system controller 104 records a static pressure (SP_open) across the HVAC system 100 based on the motor speed of the motor 116 that controls the fan 118 of the blower assembly 112 when the zone dampers 102 of all the zones are open.”) Puranen: Paragraph [0034] (“Responsively, the system controller 104 records a static pressure (SP_zone1) across the HVAC system 100 based on the motor speed of the motor 116 that controls the fan 118 of the blower assembly 112 when all the zone dampers 102 except the zone damper 102 of the first zone is opened.”)
update the control signal based on the estimated static pressure level determined using the operating position signal; and Puranen: Paragraph [0005] [As described above.] Puranen: Paragraph [0016] (“Then, using a mathematical model that is derived from the second fan law, a correction is calculated for each damper position of each zone damper based on the static pressure measurements to provide corrected damper positions at which the airflow through the zone damper exhibits a linear behavior.”) Puranen: Paragraph [0046] (“For example, during an operational phase of a two-zone HVAC system where 75% of the total airflow may be delivered to the first zone and 25% of the total airflow may be delivered to the second zone, the system controller 104 may determine that the airflow in the first zone has to be reduced to 20% of the normal 75% of the total airflow that is delivered to the first zone. Accordingly, in said example, the system controller 104 may adjust a zone damper 102 associated with the first zone to a corrected intermediate position of the zone damper 102 that delivers 20% of the normal 75% of the total airflow to the first zone… In the HVAC system 100 of the present disclosure, to achieve the 20% airflow to the first zone, the zone damper may be adjusted to the corrected position that delivers 20% airflow to the zone.”) [The airflow for the corrected damper position based on the static pressure measurement reads on “update the control signal based on the estimated static pressure level determined using the operating position signal”.]
operate the drive device based on the updated control signal to affect the flow rate of the fluid. Puranen: Paragraph [0046] [As described above.]
Regarding claim 2, Puranen teaches all the claimed features of claim 1, from which claim 2 depends. Puranen further teaches:
The system of Claim 1, wherein: 
the control device is a damper of a variable air volume unit or a valve; Puranen: Paragraph [0023] (“The zone damper 102 may be a modulating damper that has one or more damper blades that may be incrementally closed. In other words, the zone damper may have several intermediate positions between a fully open position and a fully closed position.”) [The zone damper as a modulating damper reads on “a damper of a variable air volume unit”.]
the building device is an air handling unit or a pump; and Puranen: Paragraph [0022] [As described in claim 1.] [The air handler reads on “an air handling unit”.]
the fluid is a gas or a liquid. Puranen: Abstract (“…airflow…” reads on “a gas”.)
Regarding claim 3, Puranen teaches all the claimed features of claim 1, from which claim 3 depends. Puranen further teaches:
The system of Claim 1, wherein updating the control signal based on the operating position further comprises: 
establishing a plurality of static pressure ranges based on a plurality of open control devices, the plurality of opening control devices comprising the control device; Puranen: Paragraph [0006] (“Furthermore, for each intermediate position of the zone damper, the instructions cause the processor to record a static pressure across the HVAC system when the zone damper is in: (a) the fully open position, (b) the intermediate position, and (c) the fully closed position; determine a corrected position associated with the intermediate position for obtaining the linear behavior of airflow through the zone damper, and store the corrected position in the memory of the system controller, wherein the system controller uses the corrected position that is stored in the memory to adjust a damper position of the zone damper during an operational phase of an HVAC system.”) [The static pressure based on the different damper position for each zone reads on “establishing a plurality of static pressure ranges based on a plurality of open control devices”.]
determining whether the received operating position signal is indicative of the control device being open; Puranen: Paragraph [0031] (“…determine a share of the total system airflow that each zone may receive when the zone dampers of the HVAC system are fully open. Determining the size of each zone, as identified in step 202…”)
associating the indication of the control device being open with one of the plurality of static pressure ranges in which the building device operating; and Puranen: Paragraph [0006] [As described above.] Puranen: Paragraph [0047] (“…the static pressure associated with the fully open position of the zone dampers may be recorded as a part of operation 203.”) [The static pressure when the zone damper is in the fully open position reads on “associating the indication of the control device being open with one of the plurality of static pressure ranges”.]
adjusting the control signal based on the building device operating in the one of the plurality of static pressure ranges. Puranen: Paragraph [0006] [As described above.] Puranen: Paragraph [0006] (“…the instructions cause the processor to control an air handler of the HVAC system …the instructions cause the processor to control … the zone damper …determine a corrected position associated with the intermediate position for obtaining the linear behavior of airflow through the zone damper, and store the corrected position in the memory of the system controller, wherein the system controller uses the corrected position that is stored in the memory to adjust a damper position of the zone damper during an operational phase of an HVAC system.”) [The processor controlling air handler and the zone damper for the zone damper to be positioned at different corrected positions each with a static pressure reads on “adjusting the control signal based on the building device operating in the one of the plurality of static pressure ranges”.]
Regarding claim 4, Puranen teaches all the claimed features of claim 1, from which claim 4 depends. Puranen further teaches:
The system of Claim 1, wherein updating the control signal based on the operating position further comprises: 
a plurality of static pressure ranges based on a plurality of open control devices, Puranen: Paragraph [0016] (“Each zone damper of the HVAC system is incrementally closed from a fully open position to a fully closed position and static pressure measurements are recorded with each change in damper position.”) [The static pressure measurements for each zone damper from closed to fully open position reads on “a plurality of static pressure ranges”.]
the plurality of opening control devices comprising the control device; Puranen: Paragraph [0016] (“Further, during an operational cycle of the HVAC system, the corrected damper positions are applied to the zone dampers to obtain a precise airflow through the zone dampers, which in turn results in smooth temperature changes and control in a zone, as well as smooth airflow noise changes in the zone.”) [The dampers at corrected damper positions read on “the plurality of opening control devices comprising the control device”.]
determining a percentage to which the control device has been opened based on the received operating position signal; Puranen: Paragraph [0046] (“…during an operational phase of a two-zone HVAC system where 75% of the total airflow may be delivered to the first zone and 25% of the total airflow may be delivered to the second zone, the system controller 104 may determine that the airflow in the first zone has to be reduced to 20% of the normal 75% of the total airflow that is delivered to the first zone. Accordingly, in said example, the system controller 104 may adjust a zone damper 102 associated with the first zone to a corrected intermediate position of the zone damper 102 that delivers 20% of the normal 75% of the total airflow to the first zone... In the HVAC system 100 of the present disclosure, to achieve the 20% airflow to the first zone, the zone damper may be adjusted to the corrected position that delivers 20% airflow to the zone. The corrected position may be open more than or less than 20% based on the correction that is calculated for the nonlinear behavior of airflow through the zone damper. For example, 20% airflow may be delivered by opening the zone damper by 30% or 5%. In some example embodiments, the 20% airflow may be delivered by opening the zone damper by 20% if the airflow through the zone damper at the 20% open position exhibits a linear behavior.”) [The zone damper adjusted to the corrected position, more than or less than 20%,  that delivers 20% airflow to the zone reads on “determining a percentage to which the control device has been opened”.]
associating the percentage to which the control device has been opened with one of the plurality of static pressure ranges in which the building device operating; and Puranen: Abstract (“The control system incrementally closes each zone damper from a fully open position to a fully closed position, and records static pressure measurements with each change in damper position.”)
adjusting the control signal based on the building device operating in the one of the plurality of static pressure ranges. Puranen: Paragraph [0022] [As described in claim 1.] Puranen: Paragraph [0046] [As described above.] Puranen: Paragraph [0005] (“Furthermore, the control system includes a system controller that is coupled to the air handler and the zone damper. The system controller is configured to instruct the air handler to maintain a fixed airflow through the HVAC system. Further, while maintaining a fixed airflow through the HVAC system, the system controller is configured to record a static pressure across the HVAC system when the zone damper is in: (a) the fully open position, (b) the at least one intermediate position, and (c) the fully closed position. Furthermore, the system controller is configured to determine a corrected intermediate position by applying a correction to the at least one intermediate position for obtaining the linear behavior of airflow through the zone damper. The corrected intermediate position is determined based on the static pressure when the zone damper is in the fully open position, the static pressure when the zone damper is in the at least one intermediate position, and the static pressure when the zone damper is in the fully closed position. The system controller is configured to store the corrected intermediate position in a memory of the system controller. The corrected intermediate position that is stored in the memory of the system controller is used to adjust a position of the zone damper during an operational phase of an HVAC system.”) [The system controller 104 transmitting one of the control signals to adjust a position of the zone damper, more or less than 20%, and instructing the air handler based on a static pressure reads on “adjusting the control signal based on the building device operating in the one of the plurality of static pressure ranges”.]
Regarding independent claim 9, Puranen teaches:
A method for affecting a flow rate of fluid through a conduit, the method comprising: Puranen: Paragraph [0007] (“…the present disclosure relates to a method of a control system for obtaining linear behavior of airflow through a zone damper of a zone of an HVAC system with a change in damper positions of the zone damper.”)
The remaining recitations correspond to the limitations of independent claim 1 and are rejected using the same teachings and rationale as presented in independent claim 1.
Regarding claims 10-12, these claims recite similar limitations as those of claims 2-4 and, thus, are rejected using the same teachings and rationale as those presented in claims 2-4.
Regarding independent claim 17, Puranen teaches:
A controller for affecting a flow rate of fluid through a conduit, the controller comprising: 
one or more processors; and one or more non-transitory computer-readable media storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising: Puranen: Paragraph [0048] (“Turning to FIG. 5, this figure illustrates an example hardware diagram of an example controller 500. The system controller 104 may be implemented using combinations of one or more of the elements of the example controller 500. The controller 500 includes a processor 510, a Random Access Memory (RAM) 520, a Read Only Memory (ROM) 530, a memory (i.e., storage) device 540, a network interface 550, and an Input Output (I/O) interface 560. The elements of the computer 500 are communicatively coupled via a bus 502.”) Puranen: Paragraph [0049] (“The processor 510 comprises any well-known general purpose hardware processor. Both the RAM 520 and the ROM 530 comprise well known random access and read only memory devices, respectively, that store computer-readable instructions to be executed by the processor 510. The memory device 540 stores computer-readable instructions thereon that, when executed by the processor 510, direct the processor 510 to execute various aspects of the present invention described herein. As a non-limiting example group, the memory device 540 may comprise one or more of an optical disc, a magnetic disc, a semiconductor memory (i.e., a flash based memory), a magnetic tape memory, a removable memory, combinations thereof, or any other well-known memory means for storing computer-readable instructions.”)
The remaining recitations correspond to the limitations of independent claim 1 and are rejected using the same teachings and rationale as presented in independent claim 1.
Regarding claims 18-20, these claims recite similar limitations as those of claims 2-4 and, thus, are rejected using the same teachings and rationale as those presented in claims 2-4.
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Puranen, in view of Putman (US Patent No. 4,500,950) (“Putman”).
Regarding claim 5, Puranen teaches all the claimed features of claim 1, from which claim 5 depends. Puranen does not expressly teach the features of claim 5.  However, Putman describes a control apparatus and method for controlling a plurality of intercoupled industrial process operations each having an operation control member.  Putman teaches:
The system of Claim 1, wherein the processing circuit is further configured to: 
perform a regression to identify a relationship between a low input/output (I/O) pair and a high I/O pair associated with the building device, Putman: Column 4, lines 5-10 (“The present invention relates to the control of a plurality of intercoupled industrial process operations having respective operation control members, such as the control of the combustion pressure within each of a plurality of soaking pits having a movable exhaust gas damper.”) Putman: Column 13, line 56, to Column 14, line 17 (“Curve 102 in FIG. 6 is the damper/pressure relationship, or change of damper position for a change of pressure. The primary stimulus in the system is a change of pit pressure, or furnace pressure, which through the controller produces a change in damper position. By evaluating the rather complicated expression of equation (7) for various values of D and plotting the results, curve 102 in FIG. 6 can be obtained. By regressing this curve, the variable gain is found: ΔW/ΔP= - 23.82 + 7265.6D – 67852D2 + 2294.9D3 Clearly, this must be constrained to some low value greater than zero if the controller is to continue to function. It must also never reverse in sign.  In order to incorporate the adjustable tuning constant ko in previous equation (2), the above expression must be modified as follows to establish the consolidated proportional gain: GAIN=[-2.74228E-02+0.161417D+2.34333D2]·ko (9). The purpose of the foregoing analysis is to identify that in a non-linear system, the damper/pressure relationship can be developed as shown in equation 7. This relationship is strikingly non-linear and it is clear that a variable gain control 54 would be desirable, the gain being varied as a function of damper position.”) [As shown in FIG. 6, the lowest damper position with respect to the pressure with a low value greater than zero reads on “a low input/output (I/O) pair” and the highest damper position with respect to the pressure reads on “a high I/O pair”.  The regression of damper position and pressure relationship of FIG. 6 reads on “perform a regression to identify a relationship between a low input/output (I/O) pair and a high I/O pair”. The operation control member reads on “the building device”.]
wherein the low I/O pair and the high I /O pair describe a minimum value and a maximum value of the control signal for the building device; and Putman: Column 13, line 56, to Column 14, line 17 [As described above.] [As shown in FIG. 6, the lowest damper position with respect to the pressure reads on “the low input/output (I/O) pair…describe a minimum value” and the highest damper position with respect to the pressure reads on “the high I/O pair describe…a maximum value”.
update the control signal based on the relationship. Putman: Column 13, line 56, to Column 14, line 17 [As described above.] [The variable gain determined based on the damper/pressure relationship reads on “update the control signal”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Puranen and Putman before them, to perform a regression to identify a relationship between a low input/output (I/O) pair and a high I/O pair associated with the building device, wherein the low I/O pair and the high I/O pair describe a minimum value and a maximum value of the control signal for the building device; and update the control signal based on the relationship because the references are in the same field of endeavor as the claimed invention and they are focused on control systems.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification for purposes of establishing a soaking pit combustion pressure control system, a key part in the analysis of soaking pit operation is the establishment of the damper/pressure relationship. The forward gain associated with the tuning of a PI controller may be defined as the change in damper position corresponding to the flow produced by a change in pit pressure. Putman Column 13, lines 41-45.
Regarding claim 13, this claim recites similar limitations as those of claim 5 and, thus, are rejected using the same teachings and rationale as presented in claim 5.

Claims 6, 7, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Puranen, in view of Wooldridge (US Patent No. 4,552,058) (“Woolridge”).
Regarding claim 6, Puranen teaches all the claimed features of claim 1, from which claim 6 depends. Puranen further teaches:
The system of Claim 1, wherein 
the processing circuit is further configured to: … wherein the control signal is updated further based on the setpoint. Puranen: Paragraph [0016] (“Further, during an operational cycle of the HVAC system, the corrected damper positions are applied to the zone dampers to obtain a precise airflow through the zone dampers, which in turn results in smooth temperature changes and control in a zone, as well as smooth airflow noise changes in the zone.”) [The corrected damper position to obtain precise airflow reads on “the control signal is updated further”.]
Puranen does not expressly teach “increase a setpoint associated with the static pressure in response to determining that a number of control devices opened about a predefined threshold exceeds a maximum limit; decrease the setpoint in response to determining that the number of control devices is below a minimum limit; and maintain the setpoint in response to determining the number of control devices is between the minimum limit and the maximum limit;”.  However, Wooldridge describes air volume control ventilation system which minimizes variation in air volume flowing through the system with a fan. Wooldrige teaches:
increase a setpoint associated with the static pressure in response to determining that a number of control devices opened about a predefined threshold exceeds a maximum limit; Wooldrige: Column 2, lines 57-68 (“An air volume control ventilation system embodying the invention has a fan for supplying air through ductwork and fixed-resistance filter means including an electrostatic filter and is provided in accordance with the invention with a variable resistance volume varying means such as a control damper actuable in opposite directions to respectively increase and to decrease the volume of air flowing in the system, and thus adjust the system differential pressure, and means for monitoring the static pressure differential across the fan and for completing first and second circuits to operate the control damper in opening and in closing directions when the differential pressure across the fan increases above a first predetermined limit and falls below a second predetermined limit respectively, whereby the control damper is alternately opened and shut and the differential pressure across the fan is maintained within a narrow band between the first and second predetermined limits to thereby minimize the variation in air volume flowing through the system.”) [The differential pressure reads on “the static pressure”.  The increasing of the volume of air flowing in the system when the control damper is open when above the first predetermined limit reads on “increase a setpoint … in response to determining that a number of control devices opened about a predefined threshold exceeds a maximum limit”.]
decrease the setpoint in response to determining that the number of control devices is below a minimum limit; and Wooldrige: Column 2, lines 57-68 [As described above.] [The decreasing of the volume of air flowing in the system when the control damper is shut when below the second predetermined limit reads on “increase a setpoint … in response to determining that a number of control devices opened about a predefined threshold exceeds a maximum limit”.]
maintain the setpoint in response to determining the number of control devices is between the minimum limit and the maximum limit;… Wooldrige: Column 2, lines 57-68 [As described above.] [The control damper is alternatively opened and shut and the differential pressure maintained between the first and second predetermined limits to thereby minimize the variation in air volume flowing through the system reads on “maintain the setpoint in response to determining the number of control devices is between the minimum limit and the maximum limit”]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Puranen and Wooldrige before them, to increase a setpoint associated with the static pressure in response to determining that a number of control devices opened about a predefined threshold exceeds a maximum limit; decrease the setpoint in response to determining that the number of control devices is below a minimum limit; and maintain the setpoint in response to determining the number of control devices is between the minimum limit and the maximum limit because the references are in the same field of endeavor as the claimed invention and they are focused on airflow control systems.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve stabilizing an volume of air flow in a simpler manner and at lower cost and it would permit substantial reduction in air volume fluctuations. Wooldrige Column 1, line 65, to Column 2, line 14.
Regarding claim 7, Puranen teaches all the claimed features of claim 6, from which claim 7 depends. Puranen further teaches:
The system of Claim 6, wherein 
…
wherein the operating position of the control device acts as a proxy for the static pressure in the conduit. Puranen: Paragraph [0016] (“…using a mathematical model that is derived from the second fan law, a correction is calculated for each damper position of each zone damper based on the static pressure measurements to provide corrected damper positions at which the airflow through the zone damper exhibits a linear behavior.”) Puranen: Paragraph [0037] (“…the system controller 104 incrementally closes the zone damper 102 and records a static pressure (SP_position(i)) across the HVAC system 100 for each incrementally closed position of the zone damper 102…”)
Puranen does not expressly teach that the processing circuit is further configured to “operate the control device based on the setpoint to affect the static pressure in the conduit”. However, Wooldrige teaches:
the processing circuit is further configured to operate the control device based on the setpoint to affect the static pressure in the conduit, Wooldrige: Column 2, lines 57-68 [As described in claim 6.] [The operation of the control damper based on the differential pressure through the ductwork reads on “operate the control device …to affect the static pressure in the conduit”.]
The motivation to combine Puranen and Wooldrige as provided in claim 6 is incorporated herein.
Regarding claims 14-15, these claims recite similar limitations as those of claims 6-7 and, thus, are rejected using the same teachings and rationale as those presented in claims 6-7.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Puranen, in view of Yang et al. (WO2020-0146387) (“Yang”).
Regarding claim 8, Puranen teaches all the claimed features of claim 1, from which claim 8 depends. Puranen does not expressly teach the features of claim 8.  However, Yang describes a control system is provided for an electric motor configured to drive a fluid moving apparatus to generate a fluid-flow. Yang teaches:
The system of Claim 1, wherein: 
the control signal indicates at least one of a frequency value or a voltage value;  the drive device provides the at least one of the frequency value or the voltage value to a component of the building device to affect a rotational speed of the component. Yang: Paragraph [0042] (“Motor controller 108 includes a drive circuit 120. Drive circuit 120 supplies electric power to the stator windings of electric motor 106 based on control signals received from processor 114. Drive circuit 120 may include, for example, various power electronics for conditioning line frequency alternating current (AC) power to be supplied to the stator windings of electric motor 106 with a desired current, i.e., phase, amplitude, and frequency.”) [The control signals with desired frequency reads on “the control signal indicates at least one of a frequency value”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Puranen and Yang before them, the control signal indicates at least one of a frequency value or a voltage value; and the drive device provides the at least one of the frequency value or the voltage value to a component of the building device to affect a rotational speed of the component because the references are in the same field of endeavor as the claimed invention and they are focused on airflow control systems.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve thermal comfort and energy savings for operation of constant fluid-flow systems in HVAC systems. Yang Paragraph [0059]
Regarding claim 16, this claim recites similar limitations as those of claim 8 and, thus, are rejected using the same teachings and rationale as presented in claim 8.
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Publication No. 2015/0354845 A1 to Brown et al. describes an optimized airflow distribution system comprising: an occupancy detector, a motorized damper, a static pressure sensor, and a variable frequency drive; wherein said occupancy detector determines occupancy of a space and signals said motorized damper to open when said space is occupied and close when said space is unoccupied; wherein said static pressure sensor takes measurements of static pressure; wherein said static pressure sensor signals said variable frequency drive in response to changes in static pressure; wherein said variable frequency drive changes the speed of a fan in response to said signal; and wherein said measurements of said static pressure sensor are verified by pressure testing and/or sealing ductwork of said airflow distribution system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M. CHOI whose telephone number is (571)272-1473.  The examiner can normally be reached on Monday - Friday 7:30 am to 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALICIA M. CHOI/Patent Examiner, Art Unit 2117